Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kimberly Lynn Souder appeals the district court’s order dismissing for lack of jurisdiction her civil action against the Social Security Administration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Souder v. Social Security Administration, No. 8:08-cv-00854-PJM (D.Md. Oct. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.